Citation Nr: 1705472	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-31 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for ligamentous injury of the right shoulder status post arthroscopy with debridement.

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome. 

3.  Entitlement to an increased disability rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1981 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and March 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Saint Petersburg, Florida.  The Columbia, South Carolina RO certified this case to the Board on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript from that proceeding is associated with the Virtual VA folder.

In a March 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's service connection claims for a groin/testicular disability, a low back disability, and hypertension were also remanded by the Board in the March 2014 decision.  During the pendency of the appeal, an October 2014 rating decision granted entitlement to service connection for degenerative arthritis of the spine (claimed as low back pain) and epididymo-orchitis, claimed as groin/testicular pain.  A subsequent May 2015 rating decision also granted entitlement to service connection for hypertension.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  See id., (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Consequently, the Veteran's service connection claims for a groin/testicular disability, a low back disability, and hypertension are no longer before the Board.

In addition, the record reflects that the Veteran filed an informal claim for a TDIU that was denied in a November 2014 rating decision.  The Veteran did not file a notice of disagreement in response to that decision.  However, as part of his increased rating claims for his right shoulder, left knee, and right knee disabilities, the claim for a TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for his service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has taken jurisdiction over this issue. 

The record shows after the October 2014 supplemental statement of the case, the Veteran submitted records from Palmetto Bone and Joint dated from February 2010 to July 2014.  However, as the Veteran's substantive appeal was received in August 2013, a waiver of the AOJ's initial consideration of this additional evidence is not required as it was not developed by VA.  See Honoring Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The Board also notes that additional VA treatment records dated from March 2014 to May 2015 were associated with the claims file after the October 2014 supplemental statement of the case.  However, the Board finds that these records are either duplicative of the evidence that was already of record in October 2014 or irrelevant to the issue on appeal.  Therefore, a waiver from the Veteran or a remand for an additional supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).    

The issues of entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome; entitlement to an increased disability rating in excess of 10 percent for right knee patellofemoral syndrome; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal, the Veteran's ligamentous injury of the right shoulder status post arthroscopy with debridement has not been productive of nonunion or dislocation of the clavicle or scapula; ankylosis of the scapulohumeral articulation; malunion of the humerus or recurrent dislocation of the scapulohumeral joint; or limitation of motion of the arm at the shoulder level or to midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for ligamentous injury of the right shoulder status post arthroscopy with debridement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5299-5203 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in January 2010.  This letter was also provided prior to the initial decision on the claim by the AOJ in March 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in January 2010, July 2011, and July 2014 in connection with the claim on appeal.  The Board notes that in November 2015, the Veteran submitted blank pages from an application for SSA disability benefits.  However, neither the Veteran nor the record has suggested that these records are relevant to his increased rating claim for his right shoulder disability.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

In the March 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination for his right shoulder disability.  In response to the remand, the Veteran a VA examination related to his right shoulder disability was conducted in July 2014.  The Board finds that the July 2014 VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's right shoulder disability.  In this regard, the Board notes that the July 2014 VA examination report reflects that the examiner tested for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In addition, the examiner included range of motion findings for the left shoulder.  See Id.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The March 2014 remand also instructed the AOJ to obtain the Veteran's VA Vocational Rehabilitation file.  In addition, the Board requested that relevant and outstanding VA and private treatment records be obtained.  The record shows that the Veteran's vocational rehabilitation records as well as additional VA treatment records were subsequently associated with the claims file.  The AOJ also sent the Veteran an April 2014 letter requesting that he identify and provide authorization to allow VA to obtain relevant private treatment records from Dr. H., Dr. F., Dr. M., and Dr. P.  The Veteran responded that he had already submitted all the records from these doctors.  See June 2014 Report of General Information.  He also submitted additional private treatment records in December 2014.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).
The Veteran was also provided with an opportunity to set forth his contentions during the November 2013 hearing before the undersigned Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the October 2015 hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on December 29, 2009.  Therefore, the period for consideration on appeal began on December 29, 2008, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. at 37-38.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5299-5203 based on an impairment of the clavicle or scapula.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The Board notes that a December 2013 VA treatment record reported that the Veteran was right hand dominant, but he used his left hand for throwing, etc.  However, both the January 2010 and July 2014 VA examinations stated that the Veteran was left hand dominant.  The July 2013 Decision Review Officer decision also rated the Veteran's service-connected left shoulder disability based on the criteria for the major joint.  In addition, the record reflects that the Veteran's left shoulder disability has worse limitation of motion and pain than the right shoulder.  Therefore, the Board finds that the Veteran's right shoulder is the minor, i.e., non-dominant side.

Diagnostic Code 5203 provides that a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement (in either shoulder).  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula (in either shoulder).  The disability may also be rated on the basis of impairment of function of a contiguous joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation, a 20 percent rating is provided for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for ankylosis of the minor scapulohumeral articulation that is intermediate between favorable and unfavorable.  A 40 percent rating is awarded for unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 20 percent evaluation is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent evaluation is appropriate for the minor extremity.  38 C.F.R. § 4.71a.   

In determining whether the Veteran has limitation of motion at the shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is justified for malunion of the minor humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the minor extremity with guarding of movement only at the shoulder level.  A 20 percent rating is also warranted for malunion of the minor humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating is awarded for fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Slightly before the beginning of the appeal period in December 2008, a September 2008 Career Planning Evaluation was conducted in conjunction with the Veteran's application for Vocational Rehabilitation.  The record stated that the Veteran's work as a long distance truck driver aggravated his service connected knee and shoulder conditions.  It also affected his back.  His work included climbing in and out of trucks as well as loading.  Although physical therapy services had been beneficial, the Veteran reported that such treatments required him to spend too much time away from work.  The evaluation stated that the Veteran was limited in his ability to engage in prolonged standing, walking, sitting, and heavy lifting and carrying.  In addition, he had limitations in his ability to climb, reach, and work overhead.  A subsequent October 2009 VA treatment record reported that the Veteran's right shoulder muscle strength was a 5 out of 5.

In January 2010, a VA examination was conducted to evaluate the Veteran's right shoulder disability.  The diagnosis was ligamentous injury of the right shoulder status post arthroscopy with debridement.  The examiner noted that the Veteran had obtained good relief from an unspecified arthroscopic ligamentous repair and bone spur shaving.  The Board notes that while the examiner stated that this surgery took place in 1997, the Veteran's service treatment records reflect that his right shoulder diagnostic arthroscopy with debridement of type II superior labral anteroposterior (SLAP) lesion was actually conducted in May 1999.  The Veteran informed the examiner that he suffered from intermittent right shoulder pain that was a 4 out of 10 in its severity.  Lifting aggravated this pain.  The Veteran reported undergoing physical therapy for the past 9 years with no significant relief.  The Veteran did not have instability with overhead actions.  He also did not experience flare ups or use any assistive devices.

The physical examination revealed that the Veteran's right shoulder had 130 degrees of abduction without pain and 150 degrees with pain.  He also had 160 degrees of flexion, 80 degrees of external rotation, and 60 degrees of internal rotation.  His pain began at each of these measurements.  The Veteran's range of motion was not additionally limited due to pain or fatigue following repetitive motion.

For comparison, the left shoulder pain was rated as 6 out of 10.  The left shoulder was limited to 60 degrees of abduction without pain and 100 degrees with pain.  At the end range of pain, he had 160 degrees of flexion, 80 degrees of external rotation, and 60 degrees of internal rotation.  There was no additional limitation as a result of repetitive use testing. 
Impingement and stability testing of the right shoulder produced normal results.  In addition, his supraspinatus strength was normal.  The right was shoulder was mildly tender to palpation.   The examiner noted that the Veteran's difficulty lifting files affected his occupation as a file room clerk.  His activities of daily living were not significantly affected.

The Veteran was provided with another VA examination related to the right shoulder in July 2011.  At this time, the Veteran suffered from right shoulder pain with daily bicep swelling and shoulder snapping.  He reportedly experienced greater pain in his left shoulder.  The Veteran's shoulder problems, in addition to his back difficulties, sometimes made it difficult to lift his grandchildren.  The examiner noted that he did not take any medication for his symptoms.  In addition, the Veteran had not recently received any intraarticular injections or physical therapy treatments.  The examiner stated that the Veteran experienced flare ups requiring rest.  As such, manual labor required frequent rest.  

Upon range of motion testing, the Veteran had forward flexion and abduction of 95 degrees.  His external and internal rotation was 30 degrees.  These measurements represented the end range of his pain, and they were unchanged with repetition.  In contrast, the left shoulder had 80 degrees of forward flexion, 45 degrees of abduction, 20 degrees of internal rotation, and 35 degrees of external rotation.

Mild tenderness was present upon palpation to the right acromioclavicular (AC) joint.  In addition, the supraspinatus strength was now 4 out of 5.  There continued to be no instability symptoms.  However, the examiner noted that the right shoulder had mildly positive impingement testing.  A July 2011 right shoulder x-ray associated with the examination reflected that degenerative changes were present.  However, there was no fracture or dislocation.  The diagnosis was bilateral glenohumeral arthrosis.  Although the Veteran experienced increased pain with the lifting of heavy objects, his activities of daily living and ability to sleep were not affected.  However, his occasional employment within the logging industry was impacted by his disability when he attempted to perform heavy lifting.

The Board acknowledges the July 2011 examiner's report that a right shoulder MRI, the date of which was indiscernible to the examiner, reflected a SLAP tear, intracapsular loose body, Hill-Sachs reversal effects, and a Bankart lesion.  The Board notes that the examiner was apparently referencing a right shoulder MRI from the Veteran's service treatment records dated in September 1998, prior to his May 1999 right shoulder arthroscopy.  This MRI's impression also noted the presence of a SLAP type II lesion, intracapsular loose bodies, Hill-Sachs and reverse Hill-Sachs defects, and a Bankart lesion of the anterior gland.  No other right shoulder MRI reports are associated with the record.

Following the July 2011 VA examination, a December 2011 VA treatment record noted that the Veteran sought treatment for left shoulder complaints.  The record stated that the Veteran had decreased forward flexion of the bilateral shoulders, with a greater decrease in the left than the right shoulder.  He had glenohumeral abduction to 90 degrees.  There was mildly decreased external rotation on the left when compared to the right.  The assessment was left shoulder degenerative joint disease.  The VA treatment records also indicate that the Veteran was prescribed methocarbamol in December 2011 to use as needed to relax his shoulder and neck muscles.  In May 2013, the Veteran complained of bilateral shoulder pain as well as pain in his knee and left hand.  The Veteran was referred to physical therapy for a transcutaneous electrical nerve stimulation (TENS) unit.  The Veteran continued to have bilateral shoulder pain in September 2013.

During the November 2013 Board hearing, the Veteran testified that he had constant right shoulder pain, but not much limitation in his range of motion.  See November 2013 Board Hearing Transcript (Tr.), page 54.  The Veteran also indicated that he was unable to perform heavy lifting, quickly move his right arm, or raise his arm above his head.  See Tr., page 56-58.  He opined that his right shoulder had become weaker and described suffering from muscle aches related to his right shoulder disability.  See Tr., page 58.  The Veteran also reported that the pain medicine he received for his back and knees was also meant treat his shoulder.  See Tr., page 55.

In July 2014, a Palmetto Bone and Joint record stated that the Veteran had impingement signs in both shoulders, but his motor strength was intact in the upper extremities.  His reflexes were also normal and symmetric in the upper extremities except for the C6 reflex on the left.  The impression was cervical radiculitis.  A subsequent July 2014 VA treatment record noted that the Veteran had chronic aching in his shoulder without specifying whether the right or left side was affected.  However, the record noted that his use of a TENS unit was really helping.

Later in July 2014, an additional VA examination associated with the Veteran's right shoulder disability was conducted.  The diagnosis was right shoulder arthroscopy with debridement and ligament repair.  The Veteran still had difficulty lifting his grandchild, who reportedly weighed 35 pounds at that time.  Although the Veteran reported flare ups related to the left shoulder, the examiner did not indicate that the Veteran experienced right shoulder flare ups.  

Initial range of motion testing for the right shoulder showed 180 degrees of flexion and 170 degrees of abduction.  He also had 10 degrees of external rotation and 90 degrees of internal rotation.  There was no change in the Veteran's right shoulder range of motion after repetitive use testing.  In addition, none of the range of motion movements were painful on active, passive, and/or repetitive use testing.  The examiner also determined that no pain was present when the right shoulder joint was used in weight bearing or non-weight-bearing.  In addition, palpation of the joints or soft tissue did not produce localized tenderness or pain.  According to the examiner, factors that contributed to functional loss or impairment included less movement than normal and weakened movement.  However, the examiner found that pain, weakness, fatigability, or incoordination could not significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.

The examiner also noted that the left shoulder had 170 degrees of flexion, 170 degrees of abduction, 10 degrees of external rotation, and 90 degrees of internal rotation.  There was no additional loss in range of motion upon repetitive use testing.  The examiner observed that the Veteran's left shoulder did have pain on movement, and would face additional limitation during a flare up or with repetitive use.  It was estimated that this limitation would result in 160 degrees of flexion, 150 degrees of abduction, 10 degrees of external rotation, and 90 degrees of internal rotation.

Testing showed that for both the forward flexion and abduction, the Veteran's right shoulder muscle strength was a 4 out of 5, representing active movement against some resistance.  No muscle atrophy was present.  In testing for rotator cuff conditions, the empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test produced negative results.  However, the Hawkins' impingement test was positive.  The examination form stated that this test could signify a rotator cuff tendinopathy or tear.  The examiner noted that shoulder instability, dislocation, or labral pathology was suspected.  The Veteran also had a history of mechanical symptoms.  However, the Veteran did not have a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The crank apprehension and relocation test was negative.  The examiner added that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  In addition, the Veteran did not have ankylosis of the scapulohumeral (glenohumeral) articulation (shoulder joint) on the right side.  The examiner also did not suspect that the Veteran experienced a condition related to the clavicle, scapula, AC joint, or sternoclavicular joint.  

The examination revealed that the Veteran had small arthroscopic scars surrounding each shoulder that measured 0.5 centimeters by 0.5 centimeters.  He did not use any assistive devices as a normal mode of locomotion.  There was also no functional impairment of an extremity related to the Veteran's right shoulder disability such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

After considering the evidence of record, the Board finds that for the entire appeal period, the Veteran is not entitled to a disability rating in excess of 10 percent for his ligamentous injury of the right shoulder status post arthroscopy with debridement.  The evidence does not show that the Veteran had nonunion or dislocation of the clavicle or scapula to warrant a higher rating under Diagnostic Code 5203.  These issues were not reported in the available evidence from this period, and the July 2014 VA examiner did not suspect that a clavicle, scapula, AC joint, or sternoclavicular joint condition was present.  

The Board has also considered whether an evaluation is appropriate under other potentially applicable diagnostic codes.  However, the evidence does not demonstrate that the Veteran experienced ankylosis in the scapulohumeral articulation of the right shoulder to warrant a rating under Diagnostic Code 5200.  The evidence from this period did not indicate that the right shoulder was in fixation, and the July 2014 VA examiner stated that no ankylosis was present.  The evidence also does not reflect that the Veteran experienced recurrent dislocation of the humerus at the scapulohumeral joint, malunion, fibrous union, nonunion (false flail joint), or loss of the head of the humerus (flail shoulder) for the right arm to justify a separate or higher rating under Diagnostic Code 5202.  

In addition, the Veteran has not exhibited limitation of motion of the right arm at the shoulder level or midway between the side and shoulder level to justify a higher 20 percent disability rating under Diagnostic Code 5201.  The Board notes that one December 2011 VA treatment record stated that the Veteran's abduction was 90 degrees.  However, the record reflects that the December 2011 range of motion testing was conducted in response to the Veteran's complaints of left shoulder pain, and it is unclear from the record whether this abduction result pertained to the right shoulder.  The most severe range of motion measurements that are clearly identified as related to the right shoulder are the 95 degrees of flexion and abduction from the July 2011 VA examination.  Both the previous January 2010 VA examination and the subsequent July 2014 VA examination reflected less limitation for flexion and abduction.  As such, the Board finds that the Veteran's disability picture did not more nearly approximate the criteria for a higher 20 percent evaluation.  The Board notes that the Veteran also experienced limitations of external and internal rotation during this period.  However, these findings do not warrant a higher rating as the applicable rating criteria are based on limitation of motion from the side (flexion and abduction) rather than limitation of internal or external rotation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see also 38 C.F.R. § 4.71, Plate I.

The Board has also considered of the effects of functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  During this period, the record reflects that the Veteran had right shoulder pain, less movement than normal, weakened movement, and flare ups.  Neither the January 2010 nor the July 2011 VA examiner indicated that the Veteran's forward flexion or abduction was limited to shoulder level or midway between the side and shoulder level as a result of pain.  Moreover, no pain was present during range of motion testing at the time of the July 2014 VA examination.  The Veteran also did not experience any additional loss in range of motion as a result of repetitive use testing during the January 2010, July 2011, or July 2014 VA examinations.  The July 2014 VA examiner additionally determined that factors such as pain, weakness, fatigability, or incoordination would not significantly limit the Veteran's functional ability during a flare up or after repetitive use.  Consequently, the Board does not find that a higher rating is warranted on the basis of functional loss. 

In addition, although there is x-ray evidence of degenerative arthritis in the right shoulder, a separate or higher rating under Diagnostic 5003 is not warranted.  The Veteran's arthritis has not been manifested by x-ray evidence showing involvement of two or major joint groups or two or more minor joint groups.  Furthermore, as the Veteran's current disability rating under Diagnostic Code 5203 contemplates impairment of function of a contiguous joint (i.e., limited, painful motion), a separate 10 percent disability rating for arthritis on the basis of limitation of motion would constitute pyramiding.  See 38 C.F.R. § 4.14.  

The Board also notes that the July 2014 VA examiner reported the presence of a right shoulder scar.  However, the Veteran has already been granted a separate, noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, for scars of the left and right shoulder status post arthroscopy, and he has not appealed that award.  See November 2014 Rating Decision.  Thus, the rating criteria related to scars are not applicable here.

In summary, the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for ligamentous injury of the right shoulder status post arthroscopy with debridement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
For the entire appeal period, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's right shoulder disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned schedular evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, decreased movement, and weakened movement are fully considered in the assigned disability rating.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).





ORDER

Entitlement to an increased disability rating in excess of 10 percent for ligamentous injury of the right shoulder status post arthroscopy with debridement is denied.


REMAND

The March 2014 Board remand instructed the AOJ to provide the Veteran with a VA examination to evaluate the current severity and manifestations of his right and left knee disabilities.  The record shows that a VA examination related these disabilities was conducted in July 2014.  However, the examination report does not reflect that the examiner tested for pain in passive motion or in weight-bearing.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Although the Veteran's knees were also evaluated during a May 2015 VA examination, the examiner did not indicate whether pain was present in passive motion.  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's patellofemoral syndrome of the left and right knee under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that any decision with respect to the increased rating claims remanded herein may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the Veteran's increased rating claims for his left and right knee disabilities are completed and the matters are either resolved or prepared for appellate review.

As noted above, it appears that the Veteran has applied for Social Security Administration (SSA) disability benefits.  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Therefore, the AOJ should attempt to obtain these records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should obtain all VA treatment records for the Veteran dated from May 2015 to the present.  All attempts to obtain these records must be documented in the claims file.  

3.  After completing the preceding development in paragraphs 1 and 2, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his patellofemoral syndrome of the left and right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.
The examiner is also asked to evaluate any scars associated with the Veteran's left and/or right knee disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

Lastly, the examiner is asked to address the functional effects that the Veteran's service connected disabilities (considering all service connected disability) have on the Veteran's ability to work.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


